Citation Nr: 9914493	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1986.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, for additional development.  The case is again 
before the Board for adjudication.


FINDING OF FACT

The veteran's claim for service connection for psychiatric 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for psychiatric disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals until March 1, 
1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disability diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

There were no psychiatric complaints or findings on 
preservice medical history and examination reports dated in 
June 1983.  The veteran indicated on a September 1984 medical 
history report that he was not sure if he had depression or 
nervous trouble; he noted that he tired too easily.  His 
psychiatric condition on examination in September 1984 was 
normal.  Service medical records dated through November 1985 
do not contain any complaints or findings of psychiatric 
disability.  No discharge examination is on file, and, 
despite VA efforts, it cannot be located.

According to a February 1995 report from the IMD/ADHD Clinic, 
the veteran requested an attention deficit hyperactivity 
disorder (ADHD) evaluation to address some longstanding 
problems he continued to experience in the area of attention, 
concentration, and impulsiveness.  After evaluation, it was 
determined that a diagnosis of ADHD, combined type, was 
warranted.

August 1995 to February 1997 outpatient records from Medical 
Associates Health Centers reveal that the veteran said in 
August 1995 that he thought he fit the criteria for attention 
deficit disorder (ADD), the onset of which he indicated began 
in school.  Later in August 1995 he indicated that he forgot 
to say that he had seen a psychiatrist in service for 
depression.  It was noted in November 1995 that, because of 
the veteran's positive response to antidepressive medication, 
it was felt by the examiner that the veteran had more of a 
depressive syndrome with anxiety features than residual ADD.  
Major depression and alcohol abuse, rule out dependency, were 
diagnosed in January 1996.  The veteran said in February 1997 
that his depression probably began during his teenage years, 
although it was undiagnosed at the time, and that his 
military service was very detrimental to his mental health.  
He felt that he was abused in service by both his officers 
and the duties that were required.  He noted that he had been 
reprimanded, and had had a 45 day suspension and punishment, 
for mistakenly taking a rifle off base in the trunk of his 
car.  Major depression, recurrent, in remission, was 
diagnosed.

VA outpatient records from January 1996 to July 1997 reveal 
that a depressive disorder was diagnosed in January 1996.  
The veteran indicated in February 1996 that he had a 10 year 
history of depression; dysthymia was diagnosed.  On 
psychological assessment in October 1996, the veteran said 
that he came from a "dysfunctional family" and was likely 
depressed in high school and service.  He reported dysphoria 
beginning approximately two years prior to the assessment.  
He was taking medication for his psychiatric problems.

According to an October 1997 statement from the veteran's 
wife, who has known the veteran for ten years and been 
married to him for seven and a half years, the veteran's 
depression and nervous problems were initiated and 
accelerated during service.

A VA psychiatric examination was conducted in November 1997.  
The examiner noted that the veteran's claims file was 
reviewed.  It was reported that the veteran did not consider 
his family particularly close; he said that his parents did 
not "nurture" him during childhood.  The veteran indicated 
that he did extracurricular activities in school until his 
junior year, when he quit his extracurricular activities and 
withdrew socially because "nobody cared if I was in them or 
not."  Although the veteran said that he saw a psychiatrist 
in service because of problems with fatigue, hypersomnia, 
excessive worry, self-reproach, and feelings of 
worthlessness, the examiner noted that there was no record of 
a psychiatric consultation in service.  The diagnoses were 
dysthymic disorder and schizoid personality disorder.  The 
veteran's global assessment of functioning score was 55.  

According to the VA examiner in November 1997, the veteran 
appeared to have experienced the onset of schizoid 
personality disorder symptoms in his junior year of high 
school.  It was the examiner's opinion that the veteran 
demonstrated a pattern of depressive symptoms prior to his 
military service somewhat similar to seasonal depression, 
worse in winter.  The examiner concluded that it was highly 
unlikely that the veteran's military experiences unduly 
exacerbated his psychiatric conditions beyond their normal 
progression, although there might have been a temporary 
exacerbation of symptomatology during service.

The veteran testified at his personal hearing at the RO in 
April 1998 that he had normal anxieties, but not depression, 
in childhood; that he started feeling bad about 9-12 months 
after service entrance, but did not known at that time what 
depression was; and that his long hours in service brought 
about his depression and anxiety.  His wife also testified in 
support of the veteran's claim.  

According to a support statement from R. K., which was 
received by VA in April 1998, he had known the veteran in 
high school, had joined the service with the veteran, and 
later worked with him.  R. K. said that the veteran was fine 
when he entered service but was not alright when R. K. saw 
him after discharge, at which time he had gained a lot of 
weight and was irritable.

A May 1998 VA outpatient record reveals that the veteran was 
not feeling well and was mildly depressed.

Received by VA in July 1998 were color photographs of the 
veteran in his uniform in 1984 and an undated photograph 
which showed that he had gained weight.

Received by VA in September 1998 were statements in support 
of the veteran's claim from his mother and from D. I., who 
knew the veteran in service.  His mother indicated that the 
veteran did not have any significant problems prior to 
service or until he transferred to Ft. Irwin.  The other 
statement, from a veteran who was also at Ft. Irwin, 
indicates that being stationed at Ft. Irwin was very 
stressful, because of the long work hours and difficult work 
environment, and that the veteran appeared depressed toward 
the end of his tour.

A review of the above evidence reveals that there is no 
notation in the veteran's service medical records of any 
specific complaint or finding of psychiatric disability.  He 
indicated in September 1984 that he did not know if he had 
depression or nervous trouble but was easily tired; no 
psychiatric disability was found on examination in September 
1984.  Although there is no discharge examination on file, 
the service medical records go through November 1985, which 
is only two months prior to discharge, without any subsequent 
reference to a psychiatric problem.  Moreover, the initial 
medical notation of a psychiatric disability was not until 
1995, which is several years after service discharge.  The 
Board also notes that there is no medical evidence on file, 
including in the private medical reports, that the veteran 
currently has a psychiatric disability that was either 
incurred in or aggravated by service.

Although the veteran and his wife have testified, and there 
are written statements on file from his family and friends, 
that the veteran's psychiatric disability is related to 
service, lay persons are not competent to provide medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  

In light of these circumstances, the Board must conclude that 
the veteran's claim for service connection for psychiatric 
disability is not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for psychiatric 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for psychiatric disability is denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

